            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     HYDE & SWIGART
 2   2633 E. Indian School Road, Ste. 460
 3   Phoenix, AZ 85016
     Phone: 602-265-3332
 4
     Fax: 602-230-4482
 5   david@westcoastlitigation.com
 6
     Ryan L. McBride, Esq. (SBN 032001)
 7   Kazerouni Law Group, APC
 8   2633 E. Indian School Road, Ste. 460
     Phoenix, AZ 85016
 9
     Phone: 800-400-6808
10   Fax: 800-520-5523
     ryan@kazlg.com
11
12   Attorneys for Plaintiff
13
                         UNITED STATES DISTRICT COURT
14
                             DISTRICT OF ARIZONA
15
     GENESIS RODRIGUEZ,                         Case No.: 2:18-cv-03748-DMF
16   individually and on behalf of all others
     similarly situated,                        CLASS ACTION
17
                    Plaintiff,                  FIRST AMENDED COMPLAINT
18                                              FOR DAMAGES AND
                           v.                   INJUNCTIVE RELIEF PURSUANT
19                                              TO THE TELEPHONE
                                                CONSUMER PROTECTION ACT,
20   PLA-FIT FRANCHISE , LLC, DBA               47 U.S.C. § 227, ET SEQ.
21   PLANET FITNESS; JEG-FIT
     OPERATIONS, LLC, and DOES 1                JURY TRIAL DEMANDED
22   through 10 inclusive,
23
                  Defendant.
24
25                                     INTRODUCTION
26         1.     GENESIS RODRIGUEZ (“Plaintiff”) bring this Class Action
27   Complaint for damages, injunctive relief, and any other available legal or
28   equitable remedies, resulting from the illegal actions of PLA-FIT FRANCHISE,


                                  CLASS ACTION COMPLAINT
                                             -1-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 2 of 13




 1   LLC, DBA PLANET FITNESS (“PLA-FIT”) and JEG-FIT OPERATIONS, LLC
 2   (“JEG-FIT”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
 3   in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
 4   (“TCPA”), thereby invading Plaintiff’s privacy.         Defendant PLA-FIT and
 5   Defendant JEG-FIT will hereby collectively referred to as “Defendants.” Plaintiff
 6   alleges as follows upon personal knowledge as to herself and her own acts and
 7   experiences, and, as to all other matters, upon information and belief, including
 8   investigation conducted by their attorneys.
 9         2.    The TCPA was designed to prevent calls and messages like the ones
10   described within this complaint, and to protect the privacy of citizens like
11   Plaintiff. “Voluminous consumer complaints about abuses of telephone
12   technology – for example, computerized calls dispatched to private homes –
13   prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S.
14   Ct. 740, 744 (2012).
15         3.    In enacting the TCPA, Congress intended to give consumers a choice
16   as to how creditors and telemarketers may call them, and made specific findings
17   that “[t]echnologies that might allow consumers to avoid receiving such calls and
18   messages are not universally available, are costly, are unlikely to be enforced, or
19   place an inordinate burden on the consumer.     TCPA, Pub.L. No. 102–243, § 11.
20   Toward this end, Congress found that
21
22               [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
23               or when such calls are necessary in an emergency situation affecting
24               the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
25
                 invasion.
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -2-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 3 of 13




 1         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
 2   WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
 3   TCPA’s purpose).
 4         4.     Congress also specifically found that “the evidence presented to the
 5   Congress indicates that automated or prerecorded calls are a nuisance and an
 6   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 7   Mims, 132 S. Ct. at 744.
 8         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 9   TCPA case regarding calls to a non-debtor similar to this one:
10
11        The Telephone Consumer Protection Act …is well known for its provisions
          limiting junk-fax transmissions. A less-litigated part of the Act curtails the
12        use of automated dialers and prerecorded messages to cell phones, whose
13        subscribers often are billed by the minute as soon as the call is answered—
          and routing a call to voicemail counts as answering the call. An automated
14
          call to a landline phone can be an annoyance; an automated call to a cell
15        phone adds expense to annoyance. Soppet v. Enhanced Recovery Co., LLC,
          679 F.3d 637, 638 (7th Cir. 2012).
16
17
           6.     The Ninth Circuit recently affirmed certification of a TCPA class
18
     case remarkably similar to this one in Meyer v. Portfolio Recovery Associates,
19
     LLC, __ F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
20
                                     JURISDICTION AND VENUE
21
           7.     This Court has federal question jurisdiction because this case arises
22   out of violation of Federal Law. 47 U.S.C. §227(b): Mims v. Arrow Fin. Servs.,
23   LLC, 132 S. Ct. 740 (2012).
24         8. Venue is proper in the United States District Court for the District of
25   Arizona pursuant to 18 U.S.C. § 1391(b) and 1441(a) because Defendant is
26   subject to personal jurisdiction in the State of Arizona.
27
28



                                   CLASS ACTION COMPLAINT
                                              -3-
             Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 4 of 13




 1                                            PARTIES
 2          9. Plaintiff is, and at all times mentioned herein was, a citizen and resident
 3   of the State of Arizona. Plaintiff is, and at all times mentioned herein was, a
 4   “person” as defined by 47 U.S.C. § 153 (39).
 5          10.    Plaintiff is informed and believes, and thereon alleges, that
 6   Defendant PLA-FIT is, and at all times mentioned herein was, a company who
 7   does business within the State of Arizona. Defendant PLA-FIT, is and at all
 8   times mentioned herein was, a “person,” as defined by 47 U.S.C. § 153 (39).
 9   Defendant PLA-FIT claims to provide gym memberships, access to fitness
10   facilities, and fitness related services. Plaintiff alleges that at all times relevant
11   herein Defendant PLA-FIT conducted business in the State of Arizona within this
12   judicial district.
13          11.    Plaintiff is informed and believes, and thereon alleges, that
14   Defendant JEG-FIT is, and at all times mentioned herein was, a limited liability
15   company formed and who does business within the state of Arizona. Defendant
16   JEG-FIT, is and at all time mentioned herein was, a “person,” as defined by 47
17   U.S.C. § 153 (39). Defendant JEG-FIT, at the direction of Defendant PLA-FIT,
18   sent out text messages to Plaintiff, and others similarly situated, advertising the
19   services provided by Defendant PLA-FIT.          Plaintiff alleges that at all times
20   relevant herein Defendant JEG-FIT conducted business in the State of Arizona
21   within this judicial district

22                                   FACTUAL ALLEGATIONS

23          12.    At all times relevant, Plaintiff was a citizen of the County of

24   Maricopa, State of Arizona. Plaintiff is, and at all times mentioned herein was, a

25   “person” as defined by 47 U.S.C. § 153 (39).

26
            13.    Defendants are, and at all times mentioned herein were, a “person,”

27
     as defined by 47 U.S.C. § 153 (39).

28



                                     CLASS ACTION COMPLAINT
                                                -4-
             Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 5 of 13




 1         14.     At all times relevant, Defendants conducted business in the State of
 2   Arizona, within this judicial district.
 3         15.     On or about December 27, 2017, Plaintiff received a text message
 4   from Defendants on her cellular telephone, number ending in -8593, soliciting the
 5   products and services of Defendant PLA-FIT.
 6         16.     During this time, Defendants began to use Plaintiff’s cellular
 7   telephone for the purpose of sending Plaintiff spam advertisements and/or
 8   promotional offers, via text messages, including a text message sent to and
 9   received by Plaintiff in or about December of 2017.
10         17.     In or before December of 2017, Plaintiff received a text message
11   from Defendants that read:
12
13               Start the year off right with Planet Fitness! Join today for only
14               $1 down! $10 a month! No Commitment! Ends 1/10!
15               http://bit.ly/1ILoKWA Reply STOP to opt out
16
17         18.     In or about December of 2017, Plaintiff received a text message from
18   Defendants that read:
19
20               ENDS TODAY! Sign up now at Planet Fitness for only $1.
21               Unlimited fitness training & tons of cardio! Sign up today:
22               http://bit.ly/1ILoKWA Reply STOP to opt out
23
24         19.     In or about December of 2017, Plaintiff received a text message from
25   Defendants that read:
26
27
28



                                    CLASS ACTION COMPLAINT
                                               -5-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 6 of 13




 1               Join Planet Fitness today for only $1 down! Unlimited
 2               fitness training & tons of cardio equipment! Sign up today:
 3               http://bit.ly/1ILoKWA Reply STOP to opt out
 4
 5
           20.   In our about December of 2017, Plaintiff received a text message
 6
     from Defendants that read:
 7
 8
                 LAST CHANCE! Join Planet Fitness today for only $1
 9
                 down! Unlimited fitness training & tons of equipment!
10
                 Sign up today:http://bit.ly/1ILoKWA Reply STOP to opt
11
                 out
12
13
14
           21.   In our about December of 2017, Plaintiff received a text message

15   from Defendants that read:

16
17               Start the year off right with Planet Fitness! Join today for
18               only $1 down! $10 a month! No Commitment! Ends 1/10!
19               http://bit.ly/1ILoKWA Reply STOP to opt out
20
21         22.   Upon information and belief, Plaintiff alleges that she, upon receipt
22   of Defendants’ text messages, responded to Defendants’ text message notification
23   by sending a letter to Defendant on or about January 5. 2018 requesting that
24   Defendants cease sending text messages to Plaintiff.
25
           23.   At that point, Plaintiff had withdrawn any consent Defendants might
26
     have believed Defendants have prior to that point. Despite Plaintiff’s responses,
27
     Defendants continued to send unwanted text messages to Plaintiff.
28



                                  CLASS ACTION COMPLAINT
                                             -6-
             Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 7 of 13




 1         24.      Plaintiff continued to receive text messages from Defendants until
 2   about January 10, 2018.
 3         25.      These text messages placed to Plaintiff’s cellular telephone were
 4   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 5   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
 6         26.      The telephone number that Defendant, or their agent texted was
 7   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 8   incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
 9         27.      These text messages constituted texts that were not for emergency
10   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
11         28.      Upon information and belief, Plaintiff alleges that she was never a
12   customer of Defendants and never provided her cellular telephone number
13   Defendants for any reason whatsoever. Accordingly, Defendants and their agents
14   never received Plaintiff prior express consent to receive unsolicited text
15   messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
16         29.      These text messages by Defendants, or its agents, violated 47 U.S.C.
17   § 227(b)(1).
18                               CLASS ACTION ALLEGATIONS
19         30.      Plaintiff brings this action on behalf of herself and on behalf of and
20   all others similarly situated (“the Class”).
21         31.      Plaintiff represents, and is a member of, the Class, consisting of all
22   persons within the United States who received any unsolicited text messages from
23   Defendants which text message was not made for emergency purposes or with the
24   recipient’s prior express consent within the four years prior to the filing of this
25   Complaint.
26         32.      Defendants and their employees or agents are excluded from the
27   Class. Plaintiff does not know the number of members in the Class, but believes
28   the Class members number in the hundreds of thousands, if not more. Thus, this



                                   CLASS ACTION COMPLAINT
                                              -7-
             Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 8 of 13




 1   matter should be certified as a Class action to assist in the expeditious litigation of
 2   this matter.
 3         33.      Plaintiff and members of the Class were harmed by the acts of
 4   Defendants in at least the following ways: Defendants, either directly or through
 5   their agents, illegally contacted Plaintiff and the Class members via their cellular
 6   telephones by using marketing and text messages, thereby causing Plaintiff and
 7   the Class members to incur certain cellular telephone charges or reduce cellular
 8   telephone time for which Plaintiff and the Class members previously paid, and
 9   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
10   Class members were damaged thereby.
11         34.      This suit seeks only damages and injunctive relief for recovery of
12   economic injury on behalf of the Class, and it expressly is not intended to request
13   any recovery for personal injury and claims related thereto. Plaintiff reserves the
14   right to expand the Class definition to seek recovery on behalf of additional
15   persons as warranted as facts are learned in further investigation and discovery.
16         35.      The joinder of the Class members is impractical and the disposition
17   of their claims in the Class action will provide substantial benefits both to the
18   parties and to the court. The Class can be identified through Defendants’ records
19   or Defendants’ agents’ records.
20         36.      There is a well-defined community of interest in the questions of law
21   and fact involved affecting the parties to be represented. The questions of law

22   and fact to the Class predominate over questions which may affect individual

23   Class members, including the following:

24
            a)      Whether, within the four years prior to the filing of this Complaint,
25                  Defendants or its agents sent any text messages to the Class (other
26                  than a message made for emergency purposes or made with the prior
                    express consent of the called party) to a Class member using any
27
                    automatic dialing system to any telephone number assigned to a
28                  cellular phone service;


                                   CLASS ACTION COMPLAINT
                                              -8-
               Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 9 of 13




 1          b)       Whether Plaintiff and the Class members were damaged thereby, and
                     the extent of damages for such violation; and
 2          c)       Whether Defendants and its agents should be enjoined from
 3                   engaging in such conduct in the future.
 4
            37.      As a person that received at least one marketing and text message
 5
     without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 6
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
 7
     interests of the Class in that Plaintiff has no interests antagonistic to any member
 8
     of the Class.
 9
            38.      Plaintiff and the members of the Class have all suffered irreparable
10
     harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a
11
     class action, the Class will continue to face the potential for irreparable harm. In
12
     addition, these violations of law will be allowed to proceed without remedy and
13
     Defendants will likely continue such illegal conduct. Because of the size of the
14
     individual Class member’s claims, few, if any, Class members could afford to
15
     seek legal redress for the wrongs complained of herein.
16
            39.      Plaintiff has retained counsel experienced in handling class action
17
     claims and claims involving violations of the Telephone Consumer Protection
18
     Act.
19
            40.      A class action is a superior method for the fair and efficient
20
     adjudication of this controversy. Class-wide damages are essential to induce
21
     Defendants to comply with federal and Arizona law.           The interest of Class
22
     members in individually controlling the prosecution of separate claims against
23
     Defendants are small because the maximum statutory damages in an individual
24
     action for violation of privacy are minimal. Management of these claims is likely
25
     to present significantly fewer difficulties than those presented in many class
26
     claims.
27
28



                                    CLASS ACTION COMPLAINT
                                               -9-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 10 of 13




 1          41.   Defendants have acted on grounds generally applicable to the Class,
 2   thereby making appropriate final injunctive relief and corresponding declaratory
 3   relief with respect to the Class as a whole.
 4
 5                         FIRST CAUSE OF ACTION
      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 6                         47 U.S.C. § 227 ET SEQ.
 7          42.   Plaintiff incorporates by reference all of the above paragraphs of this
 8   Complaint as though fully stated herein.
 9          43.   The foregoing acts and omissions of Defendants constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12          44.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
13   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15          45.   Plaintiff and the Class are also entitled to and seek injunctive relief
16   prohibiting such conduct in the future.
17                              SECOND CAUSE OF ACTION
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
18                      TELEPHONE CONSUMER PROTECTION ACT
19                                47 U.S.C. § 227 ET SEQ.
20          46.   Plaintiff incorporates by reference all of the above paragraphs of this
21   Complaint as though fully stated herein.
22          47.   The foregoing acts and omissions of Defendants constitute numerous
23   and multiple knowing and/or willful violations of the TCPA, including but not

24   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et

25   seq.

26          48.   As a result of Defendants’ knowing and/or willful violations of 47

27
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00

28



                                  CLASS ACTION COMPLAINT
                                            -10-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 11 of 13




 1   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         49.    Plaintiff and the Class are also entitled to and seek injunctive relief
 4   prohibiting such conduct in the future.
 5
 6                                 PRAYER FOR RELIEF
 7         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 8   Class members the following relief against Defendant:
 9
                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
10
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
11         • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
12           Plaintiff seeks for himself and each Class member $500.00 in statutory
             damages, for each and every violation, pursuant to 47 U.S.C. §
13           227(b)(3)(B).
14         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
15
             conduct in the future.
           • Any other relief the Court may deem just and proper.
16
17            SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
18
           • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
19           Plaintiff seeks for himself and each Class member $1500.00 in statutory
20           damages, for each and every violation, pursuant to 47 U.S.C. §
             227(b)(3)(B).
21         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22           conduct in the future.
           • Any other relief the Court may deem just and proper.
23
     ///
24
25   ///
26   ///
27
     ///
28



                                  CLASS ACTION COMPLAINT
                                            -11-
            Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 12 of 13




 1                                     TRIAL BY JURY
 2         50.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5   Dated: December 28, 2018                              Respectfully submitted,
 6                                      HYDE & SWIGART
 7
 8
                                    By: _/s/ David J. McGlothin___________________
 9                                           DAVID J. MCGLOTHIN, ESQ.
10                                           ATTORNEY FOR PLAINTIFF

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -12-
           Case 2:18-cv-03748-SMB Document 17 Filed 12/28/18 Page 13 of 13




 1   Filed electronically on this 28th Day of December, 2018, with:
 2   United States District Court CM/ECF system.
 3   Notification sent electronically on this 28th Day of December, 2018, to:
 4
     Honorable Magistrate Deborah M. Fine
 5   United States District Court
 6   District of Arizona
 7   And All Counsel of Record as Recorded On The Electronic Service List
 8
 9
10   /s/ David J. McGlothin
     David J. McGlothin, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                           -13-
